DETAILED ACTION
This action is in response to the application filed on 8/17/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transmitter having first and second terminals of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:   	Claim 7 does not end in a period, it ends in a semicolon.  	 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15, 19, 22-23, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 9, there is no value associated with the limitation “n-data
channels”. Therefore if “n”’ is zero, a power control bit stream is not produced. 	Dependent claims 10-15 inherits the deficiencies of claim 9 and are therefore also rejected under 35 U.S.C. 112 second paragraph. 	Regarding claim 19, it’s not clear as to how the primary winding is magnetically coupled to itself, based on the limitation “the single isolation transformer consists of a primary winding and a secondary winding magnetically coupled to the primary winding”. 	Regarding claim 22, there is no value associated with the limitation “n-data channels”. Therefore if “n”’ is zero, a power control bit stream is not produced. 	Dependent claim 23 inherits the deficiencies of claim 22 and is therefore also rejected under 35 U.S.C. 112 second paragraph. 	Regarding claim 27, it’s not clear as to how the primary winding is magnetically coupled to itself, based on the limitation “the single isolation transformer consists of a primary winding and a secondary winding magnetically coupled to the primary winding”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 16-17, 20, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragonese et al. (“A fully Integrated Galvanically Isolated DC-DC Converter with Data Communication) in view of Tan et al. (“A Fully Isolated Delta-Signma ADC for Shunt Based Current Sensing). 	Regarding claim 1, Ragonese et al. discloses (see fig. 5) a DC-DC converter circuit, comprising: a single isolation transformer (Tp) having a primary winding (Lp1/Lp2) and a secondary winding (Ls1/Ls2) 5magnetically coupled to the primary winding to form a magnetic coupling between the primary winding and the secondary winding (magnetic coupling of Lp1/Lp2 and Ls1/Ls2); a power oscillator (oscillator including M1/M2) connected to apply an oscillating signal to the primary winding of the single isolation transformer (connection of oscillator including M1/M2 to Lp1/Lp2) to thereby transmit a power signal, via the magnetic coupling, to the secondary winding (signal transmitted to Ls1/Ls2 via the magnetic coupling). 	Ragonese et al. does not disclose 10a rectifier connected to the secondary winding of the single isolation transformer and configured to obtain an output DC voltage by rectification of the power signal at the secondary winding; comparison circuitry configured to generate an error signal representing a difference between the output DC voltage and a reference voltage value, a transmitter connected to the secondary winding of the single isolation transformer to apply an amplitude modulation to the power signal at the secondary winding of the single isolation transformer in response to the error signal to thereby produce, via the magnetic coupling, an amplitude modulated signal at the primary winding; and a receiver and control circuit connected to the primary winding and configured to 20control an amplitude of the oscillating signal as a function of the amplitude modulated signal. 	Tan et al. discloses (see fig. 5) a rectifier (bridge rectifier) connected to a secondary winding of an isolation transformer (see connection of bridge rectifier) and configured to obtain an output DC voltage by rectification of the power signal at the secondary winding (connection and operation of bridge rectifier); comparison circuitry (comp) configured to generate an error signal representing a difference between the output DC voltage and a reference voltage value (operation of comp); a transmitter (Tx and encoder) connected to the secondary winding of an isolation transformer (connection to secondary winding of micro-transformer) to apply an amplitude modulation to a power signal at the secondary winding of the isolation transformer in response to an error signal (connection of encoder/Tx to output from Comp) to thereby produce an amplitude modulated signal at a primary winding (operation of Tx and encoder); and a receiver (Rx and decoder) and control circuit (M3) connected to the primary winding and configured to control an amplitude of the oscillating signal as a function of the amplitude modulated signal (operation of M3 based on output from Rx/decoder). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention filed to modify the converter of Ragonese et al. to include the features of Tan et al.  because it provides for an output voltage transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.   	Regarding claim 5, Ragonese et al. discloses (see fig. 5) that the secondary winding comprises first and second coils directly electrically connected in series (series connection of Ls1/Ls2). 	Regarding claim 16 and 24, Ragonese et al. discloses (see fig. 5) that the single isolation transformer is integrated within a dedicated stand-alone chip (Tp is located on chip A). 	Regarding claim 17 and 25, Ragonese et al. discloses (see fig. 5) that the single isolation 15transformer is within a same chip as the power oscillator (Tp and oscillator is located on chip A).  	Regarding claim 20, Ragonese et al. discloses (see fig. 5) a dc/dc converter circuit, comprising: an isolation transformer (Tp) having a primary winding (Lp1/Lp2) and a secondary winding (Ls1/Ls2) magnetically coupled to the primary winding; wherein the primary winding comprises first and second primary coils (Lp1/Lp2) directly 5electrically connected in series (series connection of Lp1 and Lp2), with a tap between the first and second primary coils being coupled to a supply voltage (center tap between Lp1 and Lp2 connected to Vdd); wherein the secondary winding comprised first and second secondary coils (Ls1/Ls2) directly electrically connected in series (series connection of Ls1/Ls2), with a tap between the first and second secondary coils being coupled to a ground voltage (center tap between Ls1 and Ls2 connected to ground); 10a power oscillator (oscillator including M1/M2) connected to apply an oscillating signal to the primary winding of the isolation transformer (connection of oscillator including M1/M2 to Lp1/Lp2) to thereby transmit a power signal to the secondary winding (signal transmitted to Ls1/Ls2 via the magnetic coupling). 	Ragonese et al. does not disclose a rectifier connected to the secondary winding of the isolation transformer and configured to obtain an output DC voltage by rectification of the power signal at the secondary winding; comparison circuitry configured to generate an error signal representing a difference between the output DC voltage and a reference voltage value, a transmitter connected to the secondary winding of the isolation transformer to apply an amplitude modulation to the power signal at the secondary winding of the isolation transformer in response to the error signal to thereby produce, via the magnetic coupling, an amplitude modulated signal at the primary winding; and a receiver and control circuit connected to the primary winding and configured to 20control an amplitude of the oscillating signal as a function of the amplitude modulated signal. 	Tan et al. discloses (see fig. 5) a rectifier (bridge rectifier) connected to a secondary winding of an isolation transformer (see connection of bridge rectifier) and configured to obtain an output DC voltage by rectification of the power signal at the secondary winding (connection and operation of bridge rectifier); comparison circuitry (comp) configured to generate an error signal representing a difference between the output DC voltage and a reference voltage value (operation of comp); a transmitter (Tx and encoder) connected to the secondary winding of an isolation transformer (connection to secondary winding of micro-transformer) to apply an amplitude modulation to a power signal at the secondary winding of the isolation transformer in response to an error signal (connection of encoder/Tx to output from Comp) to thereby produce an amplitude modulated signal at a primary winding (operation of Tx and encoder); and a receiver (Rx and decoder) and control circuit (M3) connected to the primary winding and configured to control an amplitude of the oscillating signal as a function of the amplitude modulated signal (operation of M3 based on output from Rx/decoder). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention filed to modify the converter of Ragonese et al. to include the features of Tan et al.  because it provides for an output voltage transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.   	Regarding claim 26, Ragonese et al. discloses (see fig. 5) that the power oscillator comprises a cross-coupled pair of transistors (M1/M2) connected to a bias regulating circuit (connection to turn off circuitry) for 20regulating biasing of the cross-coupled pair of transistors.
Claim(s) 6-8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragonese et al. (“A fully Integrated Galvanically Isolated DC-DC Converter with Data Communication) in view of Tan et al. (“A Fully Isolated Delta-Signma ADC for Shunt Based Current Sensing) and Ragonese et al. (US 2018/0062678). 	Regarding claim 6, Ragonese et al. does not disclose a common mode25 4656575.v2Customer No. 117381Attorney Docket 50650-01476transient (CMT) rejection circuit connected between the primary winding and the receiver and control circuit, the CMT rejection circuit configured to reduce effects of common mode transients in the amplitude modulated signal. 	Ragonese et al. discloses (see fig. 3) a common mode 254656575.v2Customer No. 117381Attorney Docket 50650-01476transient (CMT) rejection circuit (24) connected between a primary winding (primary winding of transformer) and a receiver and control circuit (120), the CMT rejection circuit configured to reduce effects of common mode transients in an amplitude modulated signal (operation of 24 reducing the effects of common mode transients). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention filed to modify the converter of Ragonese et al. to include the features of Ragonese et al. because it’s used a means to reduce unwanted operations due to transient events, thus increasing operational efficiencies.  	Regarding claim 7, Ragonese et al. does not disclose that the CMT rejection circuit comprises: a first n-channel transistor having a drain coupled to a first node, a source coupled to a second node, and a gate coupled to the primary winding; a second n-channel transistor having a drain coupled to a third node, a source coupled 10to the second node, and a gate coupled to the primary winding; a resistance coupled between the first node and the third node; a capacitance coupled between the first node and the third node; an inductance coupled between the first node and the third node; and a tail coupled between the second node and ground; 15wherein a tap of the capacitance and a tap of the inductance are coupled to a supply voltage; and wherein the first node and the third node are coupled to the receiver. 	Ragonese et al. discloses (see fig. 3) that the CMT rejection circuit comprises: a first n-channel transistor (24a) having a drain coupled to a first node, a source coupled to a second node, and a gate coupled to the primary winding; a second n-channel transistor (24b) having a drain coupled to a third node, a source coupled 10to the second node, and a gate coupled to the primary winding; a resistance (28a/28b) coupled between the first node and the third node; a capacitance (26a/26b) coupled between the first node and the third node; an inductance (inductance connected to Vdd2) coupled between the first node and the third node; and a tail (current source) coupled between the second node and ground; 15wherein a tap of the capacitance and a tap of the inductance are coupled to a supply voltage (connection of inductance and 26a/26b to Vdd2); and wherein the first node and the third node are coupled to the receiver (connection to 120). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention filed to modify the converter of Ragonese et al. to include the features of Ragonese et al. because it’s used a means to reduce unwanted operations due to transient events, thus increasing operational efficiencies.  	Regarding claim 8, Ragonese et al. does not disclose that the tail comprises a current sink. 	Ragonese et al. discloses (see fig. 3) that the tail comprises a current sink (current source). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention filed to modify the converter of Ragonese et al. to include the features of Ragonese et al. because it’s used a means to reduce unwanted operations due to transient events, thus increasing operational efficiencies.  	Regarding claim 21, Ragonese et al. does not disclose a common mode transient (CMT) rejection circuit connected between the primary winding and the receiver and control circuit, the CMT rejection circuit configured to reduce effects of common mode transients in the amplitude modulated signal, the CMT rejection circuit comprising: 5a first transistor having a first conduction terminal coupled to a first node, a second conduction terminal coupled to a second node, and a control terminal coupled to the primary winding; a second transistor having a first conduction terminal coupled to a third node, a second conduction terminal coupled to the second node, and a control terminal coupled to the primary 10winding; a resistance coupled between the first node and the third node; a capacitance coupled between the first node and the third node; an inductance coupled between the first node and the third node; and a tail coupled between the second node and ground; 15wherein a tap of the capacitance and a tap of the inductance are coupled to a supply voltage; wherein the first node and the third node are coupled to the receiver; and wherein the tail comprises a current sink. 	Ragonese et al. discloses (see fig. 5) a common mode 254656575.v2Customer No. 117381Attorney Docket 50650-01476transient (CMT) rejection circuit (24) connected between a primary winding (primary winding of transformer) and a receiver and control circuit (120), the CMT rejection circuit configured to reduce effects of common mode transients in an amplitude modulated signal (operation of 24 reducing the effects of common mode transients), the CMT rejection circuit comprising: a first n-channel transistor (24a) having a drain coupled to a first node, a source coupled to a second node, and a gate coupled to the primary winding; a second n-channel transistor (24b) having a drain coupled to a third node, a source coupled 10to the second node, and a gate coupled to the primary winding; a resistance (28a/28b) coupled between the first node and the third node; a capacitance (26a/26b) coupled between the first node and the third node; an inductance (inductance connected to Vdd2) coupled between the first node and the third node; and a tail (current source) coupled between the second node and ground; 15wherein a tap of the capacitance and a tap of the inductance are coupled to a supply voltage (connection of inductance and 26a/26b to Vdd2); and wherein the first node and the third node are coupled to the receiver (connection to 120); and wherein the tail comprises a current sink (current source). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention filed to modify the converter of Ragonese et al. to include the features of Ragonese et al. because it’s used a means to reduce unwanted operations due to transient events, thus increasing operational efficiencies.  
Allowable Subject Matter
Claims 2-4 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-15 and 22-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838